Exhibit 10.9

AMENDED AND RESTATED GENERAL SECURITY AGREEMENT

This Amended and Restated General Security Agreement (“Agreement”) dated
August 10, 2007 is by each of the undersigned (together with their respective
successors and assigns are collectively, “Debtors”, individually, “Debtor”), in
favor of Wachovia Capital Finance Corporation (Central), an Illinois corporation
and successor in interest to Congress Financial Corporation (Central), as US
Collateral Agent (together with its successors and assigns in such capacity,
“Secured Party”) for itself, Canadian Agent (as hereinafter defined), the
Tranche B Agent (as hereinafter defined) and the lenders from time to time party
to the Canadian Loan Agreement (as hereinafter defined) and US Agent (as
hereinafter defined), the Tranche B Agent (as hereinafter defined) and the
lenders from time to time party to the US Loan Agreement (as hereinafter
defined).

WITNESSETH

WHEREAS Congress Financial Corporation (Canada) (“Congress Canada”) (predecessor
to Canadian Agent) had entered into a loan agreement with Canadian Borrower (as
hereinafter defined) dated as of June 1, 2004 (as amended pursuant to a first
amending agreement dated March 31, 2005, a second amending agreement dated
August 17, 2005, a third amending agreement dated June 12, 2006, an extension
letter dated August 1, 2006 and a fourth amending agreement dated September 20,
2006, collectively, the “Original Canadian Loan Agreement”) pursuant to which
Congress Canada made loans and provided other financial accommodations to
Canadian Borrower;

WHEREAS Congress Financial Corporation (Central) (“Congress Central”)
(predecessor to US Agent) had entered on behalf of itself and as agent into a
loan agreement with US Borrowers (as hereinafter defined) dated as of June 1,
2004 (as amended pursuant to a first amending agreement dated March 31, 2005, a
second amending agreement dated August 17, 2005, a third amending agreement
dated June 12, 2006, an extension letter dated August 1, 2006 and a fourth
amending agreement dated September 20, 2006, collectively, the “Original US Loan
Agreement”) pursuant to which Congress Central made loans and provided other
financial accommodations to US Borrowers;

WHEREAS Debtors are affiliates of Canadian Borrower and US Borrowers and as such
have derived direct and indirect economic benefits from the making of the loans
and other financial accommodations which have been provided to Canadian Borrower
pursuant to the Original Canadian Loan Agreement and to US Borrowers pursuant to
the Original US Loan Agreement;

WHEREAS Debtors had executed and delivered a guarantee dated as of June 1, 2004
(the “Original Canadian Guarantee”) in favour of Congress Canada in respect of
all obligations, liabilities and indebtedness of any kind, nature and
description of Canadian Borrower and/or its affiliates to Congress Canada;

WHEREAS Debtors had executed and delivered a guarantee dated as of June 1, 2004
(the “Original US Guarantee”) in favour of Congress Central in respect of all
obligations, liabilities and indebtedness of any kind, nature and description of
US Borrowers and/or their affiliates to Congress Central;

US OBLIGORS GSA



--------------------------------------------------------------------------------

WHEREAS Debtors had executed and delivered a general security agreement dated as
of June 1, 2004 (the “Original GSA”) in favour of Congress Central as collateral
agent to secure obligations of the Debtors to Congress Canada and to Congress
Central under the Original Canadian Guarantee, the Original US Guarantee, the
Original Canadian Loan Agreement and the Original US Loan Agreement;

WHEREAS Canadian Borrower, Canadian Agent (as hereinafter defined), Monroe
Capital Management Advisors LLC, a Delaware limited liability company (in such
capacity together with any successors and assigns if any, the “Tranche B Agent”)
and the lenders that are from time to time party to the Canadian Loan Agreement
(as hereinafter defined) (collectively, the “Canadian Lenders”) have agreed to
amend and restate the Original Canadian Loan Agreement pursuant to an amended
and restated loan agreement dated as of the date hereof (as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, the “Canadian Loan Agreement”) and to amend and restate the
Original Canadian Guarantee pursuant to an amended and restated guarantee dated
as of the date hereof (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Canadian
Guarantee”);

WHEREAS US Borrowers, US Agent (as hereinafter defined), Tranche B Agent and the
lenders that are from time to time party to the US Loan Agreement (as
hereinafter defined) (collectively, the “US Lenders”) have agreed to amend and
restate the Original US Loan Agreement pursuant to an amended and restated loan
agreement dated as of the date hereof (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“US Loan Agreement”) and to amend and restate the Original US Guarantee pursuant
to an amended and restated guarantee dated as of the date hereof (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “US Guarantee”); and

WHEREAS in order to induce Canadian Agent (as hereinafter defined), Tranche B
Agent, US Agent (as hereinafter defined), Canadian Lenders and US Lenders
(collectively, the “Lenders”) to enter into Canadian Loan Agreement and US Loan
Agreement (collectively, the “Loan Agreements”) and the other Financing
Agreements (as hereinafter defined) and to make the loans under the Loan
Agreements, and as a condition precedent thereto, Canadian Agent, US Agent,
Tranche B Agent and Lenders require that Debtors amend and restate the Original
GSA and execute and deliver this Amended and Restated General Security Agreement
(the “Agreement”) to secure the obligations of Debtors to Canadian Agent, US
Agent, Tranche B Agent and Lenders under Canadian Guarantee and US Guarantee
(collectively, the “Guarantees”).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean all present and future rights of a Debtor to payment
of a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.

1.2 “Canadian Agent” shall mean Wachovia Capital Finance Corporation (Canada),
an Ontario corporation, as agent for itself, Tranche B Agent and Canadian
Lenders, together with any of their successors and assigns.

 

US OBLIGORS GSA

 

- 2 -



--------------------------------------------------------------------------------

1.3 “Canadian Borrower” shall mean SMTC Manufacturing Corporation of
Canada/Societe de Fabrication SMTC du Canada, an Ontario corporation, and its
successors and assigns.

1.4 “Canadian Loan Agreement” shall have the meaning set forth in the Recitals
hereof.

1.5 “Canadian Lenders” shall have the meaning set forth in the Recitals hereof.

1.6 “Congress Canada” shall have the meaning set forth in the Recitals hereof.

1.7 “Congress Central” shall have the meaning set forth in the Recitals hereof.

1.8 “Equipment” shall mean all of a Debtor’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment and computer hardware and software, whether owned or licensed, and
including embedded software, vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

1.9 “Event of Default” shall have the meaning set forth in Section 6.1 hereof.

1.10 “Financing Agreements” shall mean, collectively, the US Loan Agreement, the
Canadian Loan Agreement, the US Guarantee, the Canadian Guarantee, this
Agreement and all notes, guarantees, security agreements and other agreements,
documents and instruments now or at any time hereafter executed and/or delivered
by US Borrowers, Canadian Borrower, a Debtor or any Obligor in connection with
the US Loan Agreement or Canadian Loan Agreement as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

1.11 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Sections 5.13 and 5.14 hereof, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the audited financial statements delivered to Secured Party prior
to the date hereof.

 

US OBLIGORS GSA

 

- 3 -



--------------------------------------------------------------------------------

1.12 “Information Certificate” shall mean the Information Certificate of each
Debtor constituting Exhibit A hereto containing material information with
respect to such Debtor, its business and assets provided by or on behalf of each
Debtor to Secured Party in connection with the preparation of this Agreement and
the other Financing Agreements and the financing arrangements provided for
herein.

1.13 “Intellectual Property” shall mean a Debtor’s now owned and hereafter
arising or acquired: patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright registrations,
trademarks, trade names, trade styles, trademark and service mark applications,
and licenses and rights to use any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or the
license of any trademark); customer and other lists in whatever form maintained;
and trade secret rights, copyright rights, rights in works of authorship, domain
names and domain name registrations; software and contract rights relating to
software, in whatever form created or maintained.

1.14 “Inventory” shall mean all of a Debtor’s now owned and hereafter existing
or acquired goods, wherever located, which (a) are leased by a Debtor as lessor;
(b) are held by a Debtor for sale or lease or to be furnished under a contract
of service; (c) are furnished by a Debtor under a contract of service; or
(d) consist of raw materials, work in process, finished goods or materials used
or consumed in its business.

1.15 “Lenders” shall have the meaning set forth in the Recitals hereof.

1.16 “Loan Agreements” shall have the meaning set forth in the Recitals hereof.

1.17 “Obligations” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by each Debtor to
Secured Party, Tranche B Agent, Lenders and/or their respective affiliates,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, debtor or otherwise, whether
arising under this Agreement or any other Financing Agreements or otherwise,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the US Loan Agreement or the Canadian
Loan Agreement or after the commencement of any case with respect to US
Borrowers, Canadian Borrower or Debtors under the United States Bankruptcy Code,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada), or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured, and however acquired by Secured Party, Tranche B Agent,
Lenders and/or their respective affiliates.

 

US OBLIGORS GSA

 

- 4 -



--------------------------------------------------------------------------------

1.18 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Debtors.

1.19 “Original Canadian Guarantee” shall have the meaning set forth in the
Recitals hereof.

1.20 “Original Canadian Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

1.21 “Original GSA” shall have the meaning set forth in the Recitals hereof.

1.22 “Original Financing Agreements” shall mean, collectively, the Original US
Loan Agreement, the Original Canadian Loan Agreement, the Original US Guarantee,
the Original Canadian Guarantee, the Original GSA and all notes, guarantees,
security agreements and other agreements, documents and instruments now or at
any time hereafter executed and/or delivered by US Borrowers, Canadian Borrower,
a Debtor or any Obligor in connection with the Original US Loan Agreement or
Original Canadian Loan Agreement.

1.23 “Original US Guarantee” shall have the meaning set forth in the Recitals
hereof.

1.24 “Original US Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

1.25 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Internal Revenue Code of 1986, as amended), limited liability
company, limited liability partnership, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality or political subdivision
thereof.

1.26 “Real Property” shall mean all now owned and hereafter acquired real
property of a Debtor, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

1.27 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of a Debtor: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of a Debtor and other contract rights, chattel paper, instruments,
notes, and other forms of obligations owing to a Debtor, whether from the sale
and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by a Debtor or to or for the benefit of any third person
(including loans or advances to any affiliates or subsidiaries of a Debtor) or
otherwise associated with any Accounts, Inventory or general intangibles of a
Debtor (including, without limitation, choses in action, causes of action, tax
refunds, tax refund claims, any funds which may become payable to a Debtor in
connection with the termination of any employee benefit plan and any other
amounts payable to a Debtor from any employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which a Debtor is beneficiary).

 

US OBLIGORS GSA

 

- 5 -



--------------------------------------------------------------------------------

1.28 “Records” shall mean all of a Debtor’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of a Debtor with respect to the
foregoing maintained with or by any other person).

1.29 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Illinois, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Illinois on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Secured Party may otherwise determine).

1.30 “US Agent” shall mean Wachovia Capital Finance Corporation (Central), an
Illinois corporation, on behalf of itself, Tranche B Agent and US Lenders,
together with any of their successors and assigns.

1.31 “US Borrowers” shall mean each of SMTC Manufacturing Corporation of
California, a California corporation, SMTC Manufacturing Corporation of
Massachusetts, a Massachusetts corporation and SMTC Mex Holdings, Inc., a
Delaware corporation, and their respective successors and assigns.

1.32 “US Lenders” shall have the meaning set forth in the Recitals hereof.

1.33 “US Loan Agreement” shall have the meaning set forth in the Recitals
hereof.

SECTION 2. GRANT OF SECURITY INTEREST

2.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Debtor hereby grants to Secured Party, for itself and the
ratable benefit of Tranche B Agent and Lenders a continuing security interest
in, a lien upon, and a right of set off against, and hereby assigns to Secured
Party for itself and for the ratable benefit of Tranche B Agent and Lenders as
security, all personal and real property and fixtures and interests in property
and fixtures of such Debtor, whether now owned or hereafter acquired or
existing, and wherever located (together with all other collateral security for
the Obligations at any time granted to or held or acquired by Secured Party,
Tranche B Agent or any Lender, collectively, the “Collateral”), including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

 

US OBLIGORS GSA

 

- 6 -



--------------------------------------------------------------------------------

(d) all Real Property and fixtures;

(e) all chattel paper (including all tangible and electronic chattel paper);

(f) all instruments (including all promissory notes);

(g) all documents;

(h) all deposit accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of each Debtor now or hereafter held or received by or in transit to
Secured Party or its affiliates or at any other depository or other institution
from or for the account of each Debtor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

2.2 Perfection of Security Interests.

(a) Each Debtor irrevocably and unconditionally authorizes Secured Party (or its
agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming Secured Party or its designee as the secured
party and such Debtor as debtor, as Secured Party may require, and including any
other information with respect to such Debtor or otherwise required by Section 5
of Article 9 of the Uniform Commercial Code of such jurisdiction as Secured
Party may determine, together with any amendment and continuations

 

US OBLIGORS GSA

 

- 7 -



--------------------------------------------------------------------------------

with respect thereto, which authorization shall apply to all financing
statements filed on, prior to or after the date hereof. Each Debtor hereby
ratifies and approves all financing statements naming Secured Party or its
designee as secured party and such Debtor as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Secured Party prior to the date hereof and ratifies and
confirms the authorization of Secured Party to file such financing statements
(and amendments, if any). Each Debtor hereby authorizes Secured Party to adopt
on behalf of such Debtor any symbol required for authenticating any electronic
filing. In the event that the description of the collateral in any financing
statement naming Secured Party or its designee as the secured party and a Debtor
as debtor includes assets and properties of a Debtor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Debtor to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral. In no event shall a Debtor at
any time file, or permit or cause to be filed, any correction statement or
termination statement with respect to any financing statement (or amendment or
continuation with respect thereto) naming Secured Party or its designee as
secured party and such Debtor as debtor.

(b) Each Debtor does not have any chattel paper (whether tangible or electronic)
or instruments as of the date hereof, except as set forth in its Information
Certificate. In the event that a Debtor shall be entitled to or shall receive
any chattel paper or instrument after the date hereof, such Debtor shall
promptly notify Secured Party thereof in writing. Promptly upon the receipt
thereof by or on behalf of such Debtor (including by any agent or
representative), such Debtor shall deliver, or cause to be delivered to Secured
Party, all tangible chattel paper and instruments that such Debtor has or may at
any time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify, in each case
except as Secured Party may otherwise agree. At Secured Party’s option, each
Debtor shall, or Secured Party may at any time on behalf of such Debtor, cause
the original of any such instrument or chattel paper to be conspicuously marked
in a form and manner acceptable to Secured Party with the following legend
referring to chattel paper or instruments as applicable: “This [chattel
paper][instrument] is subject to the security interest of Wachovia Capital
Finance Corporation (Central), as Agent, and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”

(c) In the event that a Debtor shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), such Debtor shall promptly
notify Secured Party thereof in writing. Promptly upon Secured Party’s request,
each Debtor shall take, or cause to be taken, such actions as Secured Party may
reasonably request to give Secured Party control of such electronic chattel
paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.

(d) Each Debtor does not have any deposit accounts as of the date hereof, except
as set forth in its Information Certificate. Each Debtor shall not, directly or
indirectly,

 

US OBLIGORS GSA

 

- 8 -



--------------------------------------------------------------------------------

after the date hereof open, establish or maintain any deposit account unless
each of the following conditions is satisfied: (i) Secured Party shall have
received not less than five (5) Business days prior written notice of the
intention of such Debtor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Secured Party the
name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such
bank with whom such Debtor is dealing and the purpose of the account, (ii) the
bank where such account is opened or maintained shall be acceptable to Secured
Party, and (iii) on or before the opening of such deposit account, such Debtor
shall as Secured Party may specify either (A) deliver to Secured Party and
Tranche B Agent, a Deposit Account Control Agreement with respect to such
deposit account duly authorized, executed and delivered by such Debtor and the
bank at which such deposit account is opened and maintained or (B) arrange for
Secured Party to become the customer of the bank with respect to the deposit
account on terms and conditions acceptable to Secured Party. The terms of this
subsection (d) shall not apply to deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of a Debtor’s salaried employees.

(e) Each Debtor does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in its Information Certificate.

(i) In the event that a Debtor shall be entitled to or shall at any time after
the date hereof hold or acquire any certificated securities, such Debtor shall
promptly endorse, assign and deliver the same to Secured Party, accompanied by
such instruments of transfer or assignment duly executed in blank as Secured
Party may from time to time specify. If any securities, now or hereafter
acquired by a Debtor are uncertificated and are issued to such Debtor or its
nominee directly by the issuer thereof, such Debtor shall immediately notify
Secured Party thereof and shall as Secured Party may specify, either (A) cause
the issuer to agree to comply with instructions from Secured Party as to such
securities, without further consent of such Debtor or such nominee, or
(B) arrange for Secured Party to become the registered owner of the securities.

(ii) Each Debtor shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (A) Secured Party shall have received not less than
five (5) Business days prior written notice of the intention of such Debtor to
open or establish such account which notice shall specify in reasonable detail
and specificity acceptable to Secured Party the name of the account, the owner
of the account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Debtor is dealing and the purpose
of the account, (B) the securities intermediary or commodity intermediary (as
the case may be) where such account is opened or maintained shall be acceptable
to Secured Party, and (C) on or before the opening of such investment account,
securities account or other similar account with a securities intermediary or
commodity intermediary, such Debtor shall as Secured Party may specify either
(1) execute and deliver, and

 

US OBLIGORS GSA

 

- 9 -



--------------------------------------------------------------------------------

cause to be executed and delivered to Secured Party, an Investment Property
Control Agreement with respect thereto duly authorized, executed and delivered
by such Debtor and such securities intermediary or commodity intermediary or
(2) arrange for Secured Party to become the entitlement holder with respect to
such investment property on terms and conditions acceptable to Secured Party.

(f) Each Debtor is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof, except as set forth in its Information Certificate. In the
event that a Debtor shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument,
whether as beneficiary thereof or otherwise after the date hereof, such Debtor
shall promptly notify Secured Party thereof in writing. Such Debtor shall
immediately, as Secured Party may specify, either (i) deliver, or cause to be
delivered to Secured Party, with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any
other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance
satisfactory to Secured Party, consenting to the assignment of the proceeds of
the letter of credit to Secured Party by such Debtor and agreeing to make all
payments thereon directly to Secured Party or as Secured Party may otherwise
direct or (ii) cause Secured Party to become, at such Debtor’s expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).

(g) Each Debtor has no commercial tort claims as of the date hereof, except as
set forth in its Information Certificate. In the event that a Debtor shall at
any time after the date hereof have any commercial tort claims, such Debtor
shall promptly notify Secured Party thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such commercial
tort claim and (ii) include the express grant by such Debtor to Secured Party of
a security interest in such commercial tort claim (and the proceeds thereof). In
the event that such notice does not include such grant of a security interest,
the sending thereof by such Debtor to Secured Party shall be deemed to
constitute such grant to Secured Party. Upon the sending of such notice, any
commercial tort claim described therein shall constitute part of the Collateral
and shall be deemed included therein. Without limiting the authorization of
Secured Party provided in Section 5.2(a) hereof or otherwise arising by the
execution by a Debtor of this Agreement or any of the other Financing
Agreements, Secured Party is hereby irrevocably authorized from time to time and
at any time to file such financing statements naming Secured Party or its
designee as secured party and such Debtor as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral. In
addition, each Debtor shall promptly upon Secured Party’s request, execute and
deliver, or cause to be executed and delivered, to Secured Party such other
agreements, documents and instruments as Secured Party may require in connection
with such commercial tort claim.

(h) Each Debtor does not have any goods, documents of title or other Collateral
in the custody, control or possession of a third party as of the date hereof,
except as set forth in its Information Certificate and except for goods located
in the United States in transit to a location of a Debtor permitted herein in
the ordinary course of business of such Debtor in the possession of the carrier
transporting such goods. In the event that any goods, documents of title or
other Collateral are at any time after the date hereof in the custody, control
or possession of any other person not referred to in its Information Certificate
or such carriers, each Debtor shall

 

US OBLIGORS GSA

 

- 10 -



--------------------------------------------------------------------------------

promptly notify Secured Party thereof in writing. Promptly upon Secured Party’s
request, each Debtor shall deliver to Secured Party a Collateral Access
Agreement duly authorized, executed and delivered by such person and applicable
Debtor.

(i) Each Debtor shall take any other actions reasonably requested by Secured
Party from time to time to cause the attachment, perfection and first priority
of, and the ability of Secured Party to enforce, the security interest of
Secured Party in any and all of the Collateral, including, without limitation,
(i) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that a Debtor’s signature thereon is required therefor,
(ii) causing Secured Party’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Secured Party to enforce,
the security interest of Secured Party in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, the security
interest of Secured Party in such Collateral, (iv) obtaining the consents and
approvals of any governmental authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or by other law, as applicable in any relevant jurisdiction.

SECTION 3. COLLATERAL COVENANTS

3.1 Accounts Covenants.

(a) Secured Party shall have the right at any time or times, in Secured Party’s
name or in the name of a nominee of Secured Party, to verify the validity,
amount or any other matter relating to any Account or other Collateral, by mail,
telephone, facsimile transmission or otherwise.

(b) Each Debtor shall deliver or cause to be delivered to Secured Party, with
appropriate endorsement and assignment, with full recourse to such Debtor, all
chattel paper and instruments which such Debtor now owns or may at any time
acquire immediately upon Debtor’s receipt thereof, except as Secured Party may
otherwise agree.

3.2 Inventory Covenants. With respect to the Inventory: (a) each Debtor shall at
all times maintain inventory records reasonably satisfactory to Secured Party,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, Debtor’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) each Debtor shall conduct a physical count
of the Inventory at least once each year, but at any time or times as Secured
Party may request on or after an Event of Default, and promptly following such
physical inventory shall supply Secured Party with a report in the form and with
such specificity as may be reasonably satisfactory to Secured Party concerning
such physical count; (c) each Debtor shall not remove any Inventory from the
locations set forth or permitted herein, without the prior written consent of
Secured Party, except for sales of Inventory in the ordinary course of each
Debtor’s business and except to move Inventory directly from one location set
forth or permitted herein to another such location; (d) upon Secured Party’s
request, each Debtor shall, at its expense, no more than one (1) time in any
twelve (12) month period, but at any time or times as Secured Party may request
on or after an Event of Default, deliver or cause to be delivered to Secured
Party written reports or appraisals as to the Inventory in form, scope and
methodology

 

US OBLIGORS GSA

 

- 11 -



--------------------------------------------------------------------------------

acceptable to Secured Party and by an appraiser acceptable to Secured Party,
addressed to Secured Party or upon which Secured Party is expressly permitted to
rely; (e) each Debtor shall produce, use, store and maintain the Inventory, with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws (including the requirements
of the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) each Debtor assumes all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (g) each Debtor shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate such Debtor to repurchase such Inventory;
(h) each Debtor shall keep the Inventory in good and marketable condition; and
(i) each Debtor shall not, without prior written notice to Secured Party,
acquire or accept any Inventory on consignment or approval.

3.3 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) upon Secured Party’s request, each Debtor shall, at its
expense, no more than one (1) time in any twelve (12) month period, but at any
time or times as Secured Party may request on or after an Event of Default,
deliver or cause to be delivered to Secured Party written appraisals as to the
Equipment and/or the Real Property in form, scope and methodology acceptable to
Secured Party and by an appraiser acceptable to Secured Party, addressed to
Secured Party and upon which Secured Party is expressly permitted to rely;
(b) each Debtor shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted); (c) each Debtor shall
use the Equipment and Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws; (d) the Equipment is and shall be used in each Debtor’s
business and not for personal, family, household or farming use; (e) each Debtor
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent necessary to have any Equipment repaired or maintained in
the ordinary course of the business of such Debtor or to move Equipment directly
from one location set forth or permitted herein to another such location and
except for the movement of motor vehicles used by or for the benefit of such
Debtor in the ordinary course of business; (f) the Equipment is now and shall
remain personal property and each Debtor shall not permit any of the Equipment
to be or become a part of or affixed to real property; and (g) each Debtor
assumes all responsibility and liability arising from the use of the Equipment
and Real Property.

3.4 Power of Attorney. Each Debtor hereby irrevocably designates and appoints
Secured Party (and all persons designated by Secured Party) for itself and the
ratable benefit of Tranche B Agent and Lenders as such Debtor’s true and lawful
attorney-in-fact, and authorizes Secured Party, in such Debtor’s or Secured
Party’s name, to: (a) at any time an Event of Default exists or has occurred and
is continuing (i) demand payment on Receivables or other Collateral,
(ii) enforce payment of Receivables by legal proceedings or otherwise,
(iii) exercise all of such Debtor’s rights and remedies to collect any
Receivable or other Collateral, (iv) sell or assign any Receivable upon such
terms, for such amount and at such time or times as the Secured Party deems
advisable, (v) settle, adjust, compromise, extend or renew an Account,
(vi) discharge and release any Receivable, (vii) prepare, file and sign such
Debtor’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Receivables or
other Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from account debtors or other obligors in
respect of Receivables or other proceeds of Collateral to an address designated
by Secured Party, and open and dispose of all

 

US OBLIGORS GSA

 

- 12 -



--------------------------------------------------------------------------------

mail addressed to such Debtor and handle and store all mail relating to the
Collateral; and (ix) do all acts and things which are necessary, in Secured
Party’s determination, to fulfill such Debtor’s obligations under this Agreement
and the other Financing Agreements and (b) at any time to (i) take control in
any manner of any item of payment in respect of Receivables or constituting
Collateral or otherwise received in or for deposit in any deposit accounts
maintained by such Debtor or otherwise received by Secured Party, (ii) have
access to any lockbox or postal box into which remittances from account debtors
or other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, (iii) endorse such Debtor’s name upon any items of payment in
respect of Receivables or constituting Collateral or otherwise received by
Secured Party and deposit the same in Secured Party’s account for application to
the Obligations, (iv) endorse such Debtor’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Receivable or any goods pertaining thereto or any other Collateral, including
any warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, and (v) sign such Debtor’s name on any verification of
Receivables and notices thereof to account debtors or any secondary obligors or
other obligors in respect thereof. Each Debtor hereby releases Secured Party,
Tranche B Agent, Lenders and their respective officers, employees and designees
from any liabilities arising from any act or acts under this power of attorney
and in furtherance thereof, whether of omission or commission, except as a
result of Secured Party’s, Tranche B Agent or any Lender’s own gross negligence
or wilful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

3.5 Right to Cure. Secured Party may, at its option, (a) upon notice to each
Debtor, cure any default by such Debtor under any material agreement with a
third party that affects the Collateral, its value or the ability of Secured
Party to collect, sell or otherwise dispose of the Collateral or the rights and
remedies of Secured Party therein, for itself and the benefit of Tranche B Agent
and Lenders, or the ability of such Debtor to perform its obligations hereunder
or under the other Financing Agreements, (b) pay or bond on appeal any judgment
entered against such Debtor, (c) discharge taxes, liens, security interests or
other encumbrances at any time levied on or existing with respect to the
Collateral and (d) pay any amount, incur any expense or perform any act which,
in Secured Party’s judgment, is necessary or appropriate to preserve, protect,
insure or maintain the Collateral and the rights of Secured Party, Tranche B
Agent and Lenders with respect thereto. Secured Party may add any amounts so
expended to the Obligations and charge such Debtor’s account therefor, such
amounts to be repayable by each Debtor on demand. Neither Secured Party, Tranche
B Agent nor any Lender shall be under any obligation to effect such cure,
payment or bonding and shall not, by doing so, be deemed to have assumed any
obligation or liability of any Debtor. Any payment made or other action taken by
Secured Party under this Section shall be without prejudice to any right to
assert an Event of Default hereunder and to proceed accordingly.

3.6 Access to Premises. From time to time as requested by Secured Party, at the
cost and expense of each Debtor, (a) Secured Party or its designee shall have
complete access to all of each Debtor’s premises during normal business hours
and after notice to such Debtor, or at any time and without notice to such
Debtor if an Event of Default exists or has occurred and is continuing, for the
purposes of inspecting, verifying and auditing the Collateral and all of such
Debtor’s books and records, including the Records, and (b) each Debtor shall
promptly furnish to Secured Party such copies of such books and records or
extracts therefrom as Secured Party may request, and (c) use during normal
business hours each of such Debtor’s personnel, equipment,

 

US OBLIGORS GSA

 

- 13 -



--------------------------------------------------------------------------------

supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Accounts and realization of other Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Debtor hereby represents and warrants to Secured Party, Tranche B Agent and
Lenders the following (which shall survive the execution and delivery of this
Agreement):

4.1 Corporate Existence; Power and Authority. Each Debtor is a corporation duly
organized and in good standing under the laws of its state of incorporation and
is duly qualified as a foreign corporation and in good standing in all states or
other jurisdictions where the nature and extent of the business transacted by it
or the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on such Debtor’s financial condition, results of operation or
business or the rights of Secured Party, Tranche B Agent or Lenders in or to any
of the Collateral. The execution, delivery and performance of this Agreement,
the other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within each Debtor’s corporate powers, (b) have been duly
authorized, (c) are not in contravention of law or the terms of each Debtor’s
certificate of incorporation, by laws, or other organizational documentation, or
any indenture, agreement or undertaking to which such Debtor is a party or by
which such Debtor or its property are bound and (d) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
such Debtor. This Agreement and the other Financing Agreements constitute legal,
valid and binding obligations of each Debtor enforceable in accordance with
their respective terms.

4.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Debtor is as set forth on the signature page of
this Agreement and in each Debtor’s Information Certificate. Each Debtor has
not, during the past five years, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, or acquired any of its
property or assets out of the ordinary course of business, except as set forth
in its Information Certificate.

(b) Each Debtor is an organization of the type and organized in the jurisdiction
set forth in its Information Certificate. The Information Certificate of each
Debtor accurately sets forth the organizational identification number of each
Debtor or accurately states that each Debtor has none and accurately sets forth
the federal employer identification number of each Debtor.

(c) The chief executive office and mailing address of each Debtor and each
Debtor’s Records concerning Accounts are located only at the address identified
as such in its Information Certificate and its only other places of business and
the only other locations of Collateral, if any, are the addresses set forth in
its Information Certificate, subject to the right of such Debtor to establish
new locations in accordance with Section 5.2 below. The Information Certificate
of each Debtor correctly identifies any of such locations which are not owned by
such Debtor and sets forth the owners and/or operators thereof.

 

US OBLIGORS GSA

 

- 14 -



--------------------------------------------------------------------------------

4.3 Financial Statements; No Material Adverse Change. All financial statements
relating to each Debtor which have been or may hereafter be delivered by such
Debtor to Secured Party have been prepared in accordance with GAAP (except as to
any interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present the
financial condition and the results of operation of such Debtor as at the dates
and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by each Debtor to Secured Party prior to the date
of this Agreement, there has been no material adverse change in the assets,
liabilities, properties and condition, financial or otherwise, of Debtors, since
the date of the most recent audited financial statements furnished by Debtors to
Secured Party prior to the date of this Agreement.

4.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Secured Party under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the existing liens indicated on each
Debtor’s Information Certificate and the other liens permitted under Section 5.8
hereof. Each Debtor has good and marketable fee simple title to or valid
leasehold interests in all of its Real Property and good, valid and merchantable
title to all of its other properties and assets subject to no liens, mortgages,
pledges, security interests, encumbrances or charges of any kind, except those
granted to Secured Party and such others as are specifically listed on its
Information Certificate or permitted under Section 5.8 hereof.

4.5 Tax Returns. Each Debtor has filed, or caused to be filed, in a timely
manner all tax returns, reports and declarations which are required to be filed
by it. All information in such tax returns, reports and declarations is complete
and accurate in all material respects. Each Debtor has paid or caused to be paid
all taxes due and payable or claimed due and payable in any assessment received
by it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Debtor and with
respect to which adequate reserves have been set aside on its books. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State, county, local, foreign and other taxes whether or not yet due and payable
and whether or not disputed.

4.6 Litigation. Except as set forth in an Information Certificate, there is no
present investigation by any governmental authority pending, or to the best of
each Debtor’s knowledge threatened, against or affecting Debtors, their assets
or business and there are no actions, suits, proceedings or claims by any Person
pending, or to the best of each Debtor’s knowledge threatened, against Debtors
or their assets or goodwill, or against or affecting any transactions
contemplated by this Agreement, which if adversely determined against Debtors
would result in any material adverse change in the assets, business or prospects
of Debtors or would impair the ability of Debtors to perform their obligations
hereunder or under any of the other Financing Agreements to which they are a
party or of Secured Party to enforce any Obligations or realize upon any
Collateral.

4.7 Compliance with Other Agreements and Applicable Laws. Each Debtor is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which they are a party or by which they or any of their assets are
bound and each Debtor is in compliance in all material respects with all
applicable provisions of laws, rules, regulations, licenses, permits, approvals
and orders of any foreign, Federal, State or local governmental authority.

 

US OBLIGORS GSA

 

- 15 -



--------------------------------------------------------------------------------

4.8 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Debtors do not have any direct or indirect subsidiaries or affiliates and
are not engaged in any joint venture or partnership except as set forth in the
relevant Information Certificate.

(b) Debtors are the record and beneficial owner of all of the issued and
outstanding shares of capital stock of each of the Subsidiaries listed on the
relevant Information Certificate as being owned by such Debtor and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of it capital stock or securities convertible into or exchangeable for
such shares.

(c) The issued and outstanding shares of capital stock of each Debtor is
directly and beneficially owned and held by the persons indicated in its
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Secured Party prior to the date hereof.

4.9 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by each Debtor maintained at any bank or other
financial institution is set forth in such Debtor’s Information Certificate,
subject to the right of such Debtor to establish new accounts in accordance with
Section 2.2 hereof.

4.10 Accuracy and Completeness of Information. All information furnished by or
on behalf of each Debtor in writing to Secured Party in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on its Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a material adverse affect on the business, assets or prospects of such Debtor,
which has not been fully and accurately disclosed to Secured Party in writing.

4.11 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Secured Party on the date of each additional borrowing or
other credit accommodation under the US Loan Agreement or Canadian Loan
Agreement and shall be conclusively presumed to have been relied on by Secured
Party regardless of any investigation made or information possessed by Secured
Party. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which Debtors shall
now or hereafter give, or cause to be given, to Secured Party.

 

US OBLIGORS GSA

 

- 16 -



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE AND NEGATIVE COVENANTS

5.1 Maintenance of Existence.

(a) Each Debtor shall at all times preserve, renew and keep in full force and
effect its corporate existence and rights and franchises with respect thereto
and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted.

(b) Each Debtor shall not change its name unless each of the following
conditions is satisfied: (i) Secured Party shall have received not less than
thirty (30) days prior written notice from applicable Debtor of such proposed
change in its corporate name, which notice shall accurately set forth the new
name; and (ii) Secured Party shall have received a copy of the amendment to the
Certificate of Incorporation of such Debtor providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation or
organization of such Debtor as soon as it is available.

(c) Each Debtor shall not change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Secured Party shall have received not less than
thirty (30) days’ prior written notice from such Debtor of such proposed change,
which notice shall set forth such information with respect thereto as Secured
Party may require and Secured Party shall have received such agreements as
Secured Party may reasonably require in connection therewith. Each Debtor shall
not change its type of organization, jurisdiction of organization or other legal
structure.

5.2 New Collateral Locations. Each Debtor may only open any new location within
the continental United States provided such Debtor (a) gives Secured Party
thirty (30) days prior written notice from such Debtor of the intended opening
of any such new location and (b) executes and delivers, or causes to be executed
and delivered, to Secured Party such agreements, documents, and instruments as
Secured Party may deem necessary or desirable to protect its interests in the
Collateral at such location.

5.3 Compliance with Laws, Regulations, Etc. Each Debtor shall, at all times
comply in all material respects with all laws, rules, regulations, licenses,
permits, approvals and orders applicable to it and duly observe all requirements
of any foreign, Federal, State or local governmental authority applicable to it.

5.4 Payment of Taxes and Claims. Each Debtor shall, duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Debtor and with respect to which adequate reserves have been
set aside on its books. Each Debtor shall be liable for any tax or penalties
imposed on Secured Party as a result of the financing arrangements provided for
herein and each Debtor agrees to indemnify and hold Secured Party harmless with
respect to the foregoing, and to repay to Secured Party on demand the amount
thereof, and until paid by Debtors such amount shall be added and deemed part of
the Loans under the US Loan Agreement and Canadian Loan Agreement, provided,
that, nothing contained herein shall be construed to require Debtors to pay any
income or franchise taxes attributable to the income of Secured Party from any
amounts charged or paid hereunder to Secured Party. The foregoing indemnity
shall survive the payment of the Obligations and the termination or non-renewal
of the US Loan Agreement or the Canadian Loan Agreement.

 

US OBLIGORS GSA

 

- 17 -



--------------------------------------------------------------------------------

5.5 Insurance. Each Debtor shall, at all times maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Secured Party as to form, amount and insurer.
Each Debtor shall furnish certificates, policies or endorsements to Secured
Party as Secured Party shall require as proof of such insurance, and, if such
Debtor fails to do so, Secured Party is authorized, but not required, to obtain
such insurance at the expense of such Debtor. All policies shall provide for at
least thirty (30) days prior written notice to Secured Party of any cancellation
or reduction of coverage and that Secured Party may act as attorney for a Debtor
in obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. Each
Debtor shall cause Secured Party to be named as a loss payee and an additional
insured (but without any liability for any premiums) under such insurance
policies and each Debtor shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Secured Party. Such lender’s loss payable endorsement shall specify that the
proceeds of such insurance shall be payable to Secured Party as its interests
may appear and further specify that Secured Party shall be paid regardless of
any act or omission by a Debtor or any of its affiliates. At its option, Secured
Party may apply any insurance proceeds received by Secured Party at any time to
the cost of repairs or replacement of Collateral and/or to payment of the
Obligations, whether or not then due, in any order and in such manner as Secured
Party may determine or hold such proceeds as cash collateral for the
Obligations.

5.6 Financial Statements and Other Information.

(a) Each Debtor shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of such Debtor in accordance with GAAP. Each Debtor
shall promptly furnish to Secured Party all such financial and other information
as Secured Party shall reasonably request relating to the Collateral and the
assets, business and operations of such Debtor, and to notify the auditors and
accountants of such Debtor that Secured Party is authorized to obtain such
information directly from them. Without limiting the foregoing, each Debtor
shall furnish or cause to be furnished to Secured Party, the following:
(i) within twenty (20) days after the end of each fiscal month, monthly
unaudited consolidated financial statements and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting the financial position and
the results of the operations of such Debtor as of the end of and through such
fiscal month, certified to be correct by the chief financial officer of such
Debtor, subject to normal year-end adjustments, along with a schedule in form
reasonably satisfactory to Secured Party of the calculations used in
determining, as of the end of such month, whether such Debtor was in compliance
with the covenants set forth in Sections 5.13 and 5.14 of this Agreement for
such month and (ii) within ninety (90) days after the end of each fiscal year,
audited consolidated financial statements and audited consolidating financial
statements of each Debtor (including in each case balance sheets, statements of
income and loss, statements of cash flow and statements of shareholders’
equity), and the accompanying notes

 

US OBLIGORS GSA

 

- 18 -



--------------------------------------------------------------------------------

thereto, all in reasonable detail, fairly presenting the financial position and
the results of the operations of such Debtor as of the end of and for such
fiscal year, together with the unqualified opinion of independent certified
public accountants, which accountants shall be an independent accounting firm
selected by such Debtor and reasonably acceptable to Secured Party, that such
financial statements have been prepared in accordance with GAAP, and present
fairly the results of operations and financial condition of such Debtor and
their Subsidiaries as of the end of and for the fiscal year then ended.

(b) Each Debtor shall promptly notify Secured Party in writing of the details of
(i) any loss, damage, investigation, action, suit, proceeding or claim relating
to the Collateral or any other property which is security for the Obligations or
which would result in any material adverse change in such Debtor’s business,
properties, assets, goodwill or condition, financial or otherwise, (ii) any
order, judgment or decree in excess of $25,000 shall have been entered against
any Debtor or any of its properties or assets, (iii) any notification of
violation of laws or regulations received by such Debtor, and (iv) the
occurrence of any Event of Default and act, condition or event which with notice
or passage of time or both would constitute an Event of Default.

(c) Each Debtor shall promptly after the sending or filing thereof furnish or
cause to be furnished to Secured Party copies of all reports which Debtors send
to their stockholders generally and copies of all reports and registration
statements which any Debtor files with the Securities and Exchange Commission,
any national securities exchange or the National Association of Securities
Dealers, Inc.

(d) Each Debtor shall furnish or cause to be furnished to Secured Party such
budgets, forecasts, projections and other information respecting the Collateral
and the business of such Debtor, as Secured Party may, from time to time,
reasonably request. Secured Party is hereby authorized to deliver a copy of any
financial statement or any other information relating to Debtors to any court or
other governmental authority, to any affiliate of Secured Party or to any
participant or assignee or prospective participant or assignee. Each Debtor
hereby irrevocably authorize and direct all accountants or auditors to deliver
to Secured Party, at such Debtor’s expense, copies of the financial statements
of such Debtor and any reports or management letters prepared by such
accountants or auditors on behalf of such Debtor and to disclose to Secured
Party such information as they may have regarding the business of such Debtor.
Any documents, schedules, invoices or other papers delivered to Secured Party
may be destroyed or otherwise disposed of by Secured Party one (1) year after
the same are delivered to Secured Party, except as otherwise designated by a
Debtor to Secured Party in writing.

5.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Debtors shall not,
directly or indirectly, (a) merge into or with or consolidate with any other
Person or permit any other Person to merge into or with or consolidate with it,
or (b) sell, assign, lease, transfer, abandon or otherwise dispose of any
capital stock or indebtedness to any other Person or any of its assets to any
other Person (except for (i) sales of Inventory in the ordinary course of
business and (ii) the disposition of worn-out or obsolete Equipment or Equipment
no longer used in the business of Debtors so long as (A) any proceeds are paid
to Secured Party and (B) such sales do not involve Equipment having an aggregate
fair market value in excess of $25,000 for all such Equipment disposed of in any
fiscal year of Debtors), or (c) form or acquire any subsidiaries, or (d) wind
up, liquidate or dissolve or (e) agree to do any of the foregoing.

 

US OBLIGORS GSA

 

- 19 -



--------------------------------------------------------------------------------

5.8 Encumbrances. Debtors shall not create, incur, assume or suffer to exist any
security interest, mortgage, pledge, lien, charge or other encumbrance of any
nature whatsoever on any of its assets or properties, including the Collateral,
except: (a) liens and security interests of Secured Party; (b) liens securing
the payment of taxes, either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Debtors and with respect to which adequate reserves have been set
aside on its books; (c) non-consensual statutory liens (other than liens
securing the payment of taxes) arising in the ordinary course of Debtors’
business to the extent: (i) such liens secure indebtedness which is not overdue
or (ii) such liens secure indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to Debtors, in each case prior to
the commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on their books; (d) zoning
restrictions, easements, licenses, covenants and other restrictions affecting
the use of real property which do not interfere in any material respect with the
use of such real property or ordinary conduct of the business of Debtors as
presently conducted thereon or materially impair the value of the real property
which may be subject thereto; (e) purchase money security interests in Equipment
(including capital leases) and purchase money mortgages on real estate not to
exceed $50,000 in the aggregate at any time outstanding so long as such security
interests and mortgages do not apply to any property of Debtors other than the
Equipment or real estate so acquired, and the indebtedness secured thereby does
not exceed the cost of the Equipment or real estate so acquired, as the case may
be; and (f) the security interests and liens set forth on Schedule 4.4 hereto.

5.9 Indebtedness. Debtors shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any obligations or
indebtedness, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the indebtedness, performance, obligations or dividends
of any other Person, except (a) the Obligations; (b) trade obligations and
normal accruals in the ordinary course of business not yet due and payable, or
with respect to which a Debtor is contesting in good faith the amount or
validity thereof by appropriate proceedings diligently pursued and available to
such Debtor, and with respect to which adequate reserves have been set aside on
its books; (c) purchase money indebtedness (including capital leases) to the
extent not incurred or secured by liens (including capital leases) in violation
of any other provision of this Agreement; and (d) the obligations, indebtedness
and guarantees set forth on its own Information Certificate; provided, that,
(i) Debtors may only make regularly scheduled payments of principal and interest
in respect of such indebtedness in accordance with the terms of the agreement or
instrument evidencing or giving rise to such indebtedness as in effect on the
date hereof, (ii) Debtors shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of such obligations, indebtedness or guarantees or any
agreement, document or instrument related thereto as in effect on the date
hereof, or (B) redeem, retire, defease, purchase or otherwise acquire such
obligations, indebtedness or guarantees or set aside or otherwise deposit or
invest any sums for such purpose, and (iii) Debtors shall furnish to Secured
Party all notices or demands in connection with such obligations, indebtedness
or guarantees either received by such Debtor or on its behalf, promptly after
the receipt thereof, or sent by such Debtor or on its behalf, concurrently with
the sending thereof, as the case may be.

5.10 Loans, Investments, Etc. Debtors shall not, directly or indirectly, make
any loans or advance money or property to any person, or invest in (by capital
contribution, dividend or

 

US OBLIGORS GSA

 

- 20 -



--------------------------------------------------------------------------------

otherwise) or purchase or repurchase the capital stock or indebtedness or all or
a substantial part of the assets or property of any person or form or acquire
any subsidiaries, or agree to do any of the foregoing, except: (a) the
endorsement of instruments for collection or deposit in the ordinary course of
business; (b) investments in: (i) short-term direct obligations of the United
States Government, (ii) negotiable certificates of deposit issued by any bank
satisfactory to Secured Party, payable to the order of a Debtor or to bearer and
delivered to Secured Party, and (iii) commercial paper rated A1 or P1; provided,
that, as to any of the foregoing, unless waived in writing by Secured Party, a
Debtor shall take such actions as are deemed necessary by Secured Party to
perfect the security interest of Secured Party in such investments and (c) the
loans and advances set forth on a Debtor’s Information Certificate; provided,
that, as to such loans and advances, (i) Debtors shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans or advances
or any agreement, document or instrument relating thereto, and (ii) Debtors
shall furnish to Secured Party all notices or demands in connection with such
loans, or advances either received by such Debtor or on its behalf, promptly
after the receipt thereof, or sent by such Debtor or on its behalf, concurrently
with the sending thereof, as the case may be.

5.11 Dividends and Redemptions. Debtors shall not, directly or indirectly,
declare or pay any dividends on account of any shares of class of capital stock
of Debtors now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of capital stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common stock or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing.

5.12 Transactions with Affiliates. Debtors shall not, directly or indirectly,
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director, agent or other person affiliated with
Debtors, except in the ordinary course of and pursuant to the reasonable
requirements of Debtors’ businesses and upon fair and reasonable terms no less
favorable to a Debtor than such Debtor would obtain in a comparable arm’s length
transaction with an unaffiliated person or (b) make any payments of management,
consulting or other fees for management or similar services, or of any
indebtedness owing to any officer, employee, shareholder, director or other
person affiliated with a Debtor except reasonable compensation to officers,
employees and directors for services rendered to such Debtor in the ordinary
course of business.

5.13 Costs and Expenses. Debtors shall pay to Secured Party on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Secured
Party’s rights in the Collateral, this Agreement, the other Financing Agreements
and all other documents related hereto or thereto, including any amendments,
supplements or consents which may hereafter be contemplated (whether or not
executed) or entered into in respect hereof and thereof, including: (a) all
costs and expenses of filing or recording (including Uniform Commercial Code
financing statement filing taxes and fees, documentary taxes, intangibles taxes
and mortgage recording taxes and fees, if applicable); (b) insurance premiums,
appraisal fees and search fees; (c) costs and expenses of preserving and
protecting the Collateral; (d) costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Secured Party, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this

 

US OBLIGORS GSA

 

- 21 -



--------------------------------------------------------------------------------

Agreement and the other Financing Agreements or defending any claims made or
threatened against Secured Party arising out of the transactions contemplated
hereby and thereby (including preparations for and consultations concerning any
such matters); and (e) the fees and disbursements of counsel (including legal
assistants) to Secured Party in connection with any of the foregoing.

5.14 Further Assurances. At the request of Secured Party at any time and from
time to time, each Debtor shall, at its expense, at any time or times duly
execute and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments, and do or cause to be done such further
acts as may be necessary or proper to evidence, perfect, maintain and enforce
the security interests and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of this Agreement or any of the
other Financing Agreements.

SECTION 6. EVENTS OF DEFAULT AND REMEDIES

6.1 Events of Default. The occurrence or existence of any Event of Default under
either the US Loan Agreement or Canadian Loan Agreement is referred to herein
individually as an “Event of Default”, and collectively as “Events of Default”.

6.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Secured Party shall have all rights and remedies provided in this Agreement, the
other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by Debtors or
any Obligor, except as such notice or consent is expressly provided for
hereunder or required by applicable law. All rights, remedies and powers granted
to Secured Party hereunder, under any of the other Financing Agreements, the UCC
or other applicable law, are cumulative, not exclusive and enforceable, in
Secured Party’s discretion, alternatively, successively, or concurrently on any
one or more occasions, and shall include, without limitation, the right to apply
to a court of equity for an injunction to restrain a breach or threatened breach
by a Debtor of this Agreement or any of the other Financing Agreements. Secured
Party may, at any time or times, proceed directly against any Debtor or any
Obligor to collect the Obligations without prior recourse to any Obligor or any
of the Collateral.

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Secured Party may, for itself and the ratable
benefit of Tranche B Agent and Lenders and subject to the terms of the Loan
Agreements, in its discretion and, without limitation, (i) accelerate the
payment of all Obligations and demand immediate payment thereof to Secured Party
(provided, that, upon the occurrence of any Event of Default described in
Sections 9.1(g) and 9.1(h) of the US Loan Agreement or the Canadian Loan
Agreement, all Obligations shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
Debtors, at Debtors’ expense, to assemble and make available to Secured Party
any part or all of the Collateral at any place and time designated by Secured
Party, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) remove any or all of the Collateral from any
premises

 

US OBLIGORS GSA

 

- 22 -



--------------------------------------------------------------------------------

on or in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose, and/or
(vi) sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Secured Party or
elsewhere) at such prices or terms as Secured Party may deem reasonable, for
cash, upon credit or for future delivery, with the Secured Party having the
right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Debtors, which right or equity of redemption is hereby expressly waived and
released by Debtors. If any of the Collateral is sold or leased by Secured Party
upon credit terms or for future delivery, the Obligations shall not be reduced
as a result thereof until payment therefor is finally collected by Secured
Party. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Secured Party to any Debtor designating the time and place of
any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and such Debtor waives any other notice. In the event Secured Party
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Debtor waives the posting of any
bond which might otherwise be required.

(c) Secured Party may, at any time or times that an Event of Default exists or
has occurred and is continuing, enforce any Debtor’s rights against any account
debtor, secondary obligor or other obligor in respect of any of the Accounts or
other Receivables. Without limiting the generality of the foregoing, Secured
Party may at such time or times (i) notify any or all account debtors, secondary
obligors or other obligors in respect thereof that the Receivables have been
assigned to Secured Party and that Secured Party has a security interest therein
and Secured Party may direct any or all account debtors, secondary obligors and
other obligors to make payment of Receivables directly to Secured Party,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Secured Party shall not be
liable for its failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Secured Party may deem necessary or desirable for the
protection of its interests. At any time that an Event of Default exists or has
occurred and is continuing, at Secured Party’s request, all invoices and
statements sent to any account debtor shall state that the Accounts and such
other obligations have been assigned to Secured Party and are payable directly
and only to Secured Party and each Debtor shall deliver to Secured Party such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Secured Party may
require. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, applicable Debtor shall, upon
Secured Party’s request, hold the returned Inventory in trust for Secured Party,
segregate all returned Inventory from all of its other property, dispose of the
returned Inventory solely according to Secured Party’s instructions, and not
issue any credits, discounts or allowances with respect thereto without Secured
Party’s prior written consent.

(d) To the extent that applicable law imposes duties on Secured Party to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under

 

US OBLIGORS GSA

 

- 23 -



--------------------------------------------------------------------------------

such law), each Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (i) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain consents of any governmental authority or other
third party for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against account
debtors, secondary obligors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as Debtors for expressions of interest in acquiring all
or any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
Secured Party a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral. Each Debtor acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Secured Party
would not be commercially unreasonable in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to a Debtor or
to impose any duties on Secured Party that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this Section.

(e) For the purpose of enabling Secured Party to exercise the rights and
remedies hereunder, each Debtor hereby grant to Secured Party, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to any Debtor) to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
any Debtor, wherever the same maybe located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

(f) Secured Party shall apply the cash proceeds of Collateral actually received
by Secured Party from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in accordance
with the Loan Agreements. Each Debtor shall remain liable to Secured Party,
Tranche B Agent and Lenders for the payment of any deficiency with interest at
the highest rate provided for in the Loan Agreements and all costs and expenses
of collection or enforcement, including attorneys’ fees and legal expenses.

 

US OBLIGORS GSA

 

- 24 -



--------------------------------------------------------------------------------

SECTION 7. JURY TRIAL WAIVER; GOVERNING LAW OTHER WAIVERS AND CONSENTS

7.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of Illinois but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of Illinois.

(b) Each Debtor and Secured Party irrevocably consent and submit to the
non-exclusive jurisdiction of the Circuit Court of Cook County, Illinois and the
United States District Court for the Northern District of Illinois, whichever
Secured Party may elect, and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Secured Party shall have the right to bring any
action or proceeding against any Debtor or its property in the courts of any
other jurisdiction which Secured Party deems necessary or appropriate in order
to realize on the Collateral or to otherwise enforce its rights against any
Debtor or its property).

(c) Each Debtor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Secured
Party’s option, by service upon a Debtor in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, such
Debtor shall appear in answer to such process, failing which such Debtor shall
be deemed in default and judgment may be entered by Secured Party against such
Debtor for the amount of the claim and other relief requested.

(d) EACH DEBTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF A DEBTOR AND SECURED PARTY IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. EACH DEBTOR HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT A DEBTOR OR SECURED PARTY MAY FILE AN

 

US OBLIGORS GSA

 

- 25 -



--------------------------------------------------------------------------------

ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF DEBTOR AND SECURED PARTY TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

(e) Secured Party shall not have any liability to any Debtor (whether in tort,
contract, equity or otherwise) for losses suffered by a Debtor in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Secured Party that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Secured Party shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement and the
other Financing Agreements.

7.2 Waiver of Notices. Each Debtor hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on a Debtor which Secured Party may elect to give shall entitle any
Debtor to any other or further notice or demand in the same, similar or other
circumstances.

7.3 Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Secured
Party, and as to amendments, as also signed by an authorized officer of each
Debtor. Secured Party shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Secured Party. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Secured Party of any right,
power and/or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right, power and/or remedy which Secured Party would
otherwise have on any future occasion, whether similar in kind or otherwise.

7.4 Waiver of Counterclaims. Each Debtor waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

7.5 Indemnification. Each Debtor shall indemnify and hold Secured Party, Tranche
B Agent, Lenders, and their respective directors, agents, employees and counsel,
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable

 

US OBLIGORS GSA

 

- 26 -



--------------------------------------------------------------------------------

because it violates any law or public policy, each Debtor shall pay the maximum
portion which it is permitted to pay under applicable law to Secured Party in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, each Debtor shall not assert, and each Debtor hereby waives,
any claim against Secured Party, Tranche B Agent or any Lender on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of the US Loan
Agreement and the Canadian Loan Agreement.

SECTION 8. MISCELLANEOUS

8.1 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to a Debtor and Secured Party pursuant to the definitions set
forth in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation”.

(f) All references to the term “good faith” used herein when applicable to
Secured Party shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Each Debtor shall have the burden of proving any lack of good faith on the part
of Secured Party alleged by a Debtor at any time.

(g) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 7.3 or is cured in a
manner satisfactory to Secured Party, if such Event of Default is capable of
being cured as determined by Secured Party.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of each Debtor most recently received by
Secured Party prior to the date hereof.

 

US OBLIGORS GSA

 

- 27 -



--------------------------------------------------------------------------------

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Secured Party and the
other parties, and are the products of all parties. Accordingly, this Agreement
and the other Financing Agreements shall not be construed against Secured Party
merely because of Secured Party’s involvement in their preparation.

8.2 Notices. All notices, requests and demands hereunder shall be in writing and
deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one
(1) business day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. All notices, requests and demands upon
the parties are to be given to the following addresses (or to such other address
as any party may designate by notice in accordance with this Section):

 

If to Debtors:    635 Hood Road    Markham, Ontario    L3R 4N6    Attention:
Chief Financial Officer    Telephone No.: 905.479.1810    Telecopy No.:
905.479.5326 If to Secured Party:    Wachovia Capital Finance Corporation   
(Central), as Secured Party    150 South Wacker Drive    Suite 2200    Chicago,
Illinois, 60606    Attention: Portfolio Manager    Telephone No.: 312.332.0420
   Telecopy No.: 312.332.0424

 

US OBLIGORS GSA

 

- 28 -



--------------------------------------------------------------------------------

with a copy to:    Wachovia Capital Finance Corporation (Canada)    141 Adelaide
Street West    Suite 1500    Toronto, Ontario, M5H 3L9    Attention: Portfolio
Manager    Telephone No.: 416.364.6080    Telecopy No.: 416.364.6068

8.3 Partial Invalidity. If any provision of this Agreement is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

8.4 No Novation. This Agreement does not discharge or release the obligations
under the Original US Loan Agreement, the Original Canadian Loan Agreement and
the other Original Financing Agreements or the Lien (as such term is defined in
the Loan Agreements) or priority of any mortgage, pledge, security agreement or
any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Original US
Loan Agreement, the Original Canadian Loan Agreement and the other Original
Financing Agreements or instruments securing the same, which shall remain in
full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Borrower or any Obligor under
the Original Financing Agreements from any of its obligations and liabilities as
a “Borrower” or “Obligor” thereunder. The undersigned hereby (i) confirms and
agrees that each Original Financing Agreement to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the date hereof all
references in any such Original Financing Agreement to “the Original Loan
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Original Financing Agreements shall mean the Original Financing Agreement
as amended and restated by the respective Financing Agreement and (ii) confirms
and agrees that to the extent that any such Financing Agreement purports to
assign or pledge to the Secured Party a security interest in or Lien (as such
term is defined in the Loan Agreements) on, any collateral as security for the
obligations of the Borrower or any Obligors from time to time existing in
respect of the Original Financing Agreements, such pledge, assignment and/or
grant of the security interest or Lien (as such term is defined in the Loan
Agreements) is hereby ratified and confirmed in all respects.

8.5 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon each Debtor and its
successors and assigns and inure to the benefit of and be enforceable by Secured
Party and its successors and assigns, except that each Debtor may not assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Secured Party.

 

US OBLIGORS GSA

 

- 29 -



--------------------------------------------------------------------------------

8.6 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

[Signature Page Follows]

 

US OBLIGORS GSA

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has caused these presents to be duly executed as
of the day and year first above written.

 

SMTC CORPORATION Per:  

 

Name:   Title:   Per:  

 

Name:   Title:   HTM HOLDINGS, INC. Per:  

 

Name:   Title:   Per:  

 

Name:   Title:  

 

US OBLIGORS GSA

 

- 31 -



--------------------------------------------------------------------------------

SMTC GROUP HOLDINGS, LLC

By: SMTC CORPORATION, its sole member

Per:

 

 

Name:

 

Title:

 

Per:

 

 

Name:

 

Title:

 

 

US OBLIGORS GSA

 

- 32 -



--------------------------------------------------------------------------------

EXHIBIT “A”

INFORMATION CERTIFICATES

 

US OBLIGORS GSA

 

- 33 -



--------------------------------------------------------------------------------

SCHEDULE 4.4

SECURITY INTERESTS AND LIENS

Nil.

 

US OBLIGORS GSA

 

- 34 -